People v Benjamin (2014 NY Slip Op 08653)





People v Benjamin


2014 NY Slip Op 08653


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2011-08420
 (Ind. No. 20040/11)

[*1]The People of the State of New York, respondent, 
vJeffrey Benjamin, appellant.


Lynn W. L. Fahey, New York, N.Y. (Janet Claire Le of counsel), for appellant, and appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Linda Breen of counsel; Robert Ho on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Morgenstern, J.), rendered April 28, 2011, convicting him of criminal contempt in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which she moves for leave to withdraw as counsel for the defendant.
ORDERED that the judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738) (see Matter of Giovanni S. [Jasmin A.], 89 AD3d 252), and we have also reviewed the defendant's pro se supplemental brief. Counsel has informed this Court that the defendant is unwilling to raise any contention on appeal that, if successful, would result in further proceedings which might possibly subject him to a risk of receiving a sentence longer than the one that he has already served. Upon an independent review of the record, we conclude that there are no remaining nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is therefore granted (see Anders v California, 386 U.S. 738; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; see also People v Cardwell, 98 AD3d 986; People v Belton, 74 AD3d 834).
MASTRO, J.P., ROMAN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court